Citation Nr: 1726198	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the VA Regional Office (RO) in Houston, Texas.  In July 2015, the Board denied the Veteran's claim.  The Veteran died in November 2015.  The appellant appealed the Board's decision to the Court of Appeals for Veterans' Claims (the Court) and she was subsequently accepted as the substitute claimant by the Court.  By an October 2016 Memorandum Opinion, the Court vacated the Board's decision and remanded the matter for additional development.

In January 2016, the appellant filed a claim for service connection for the cause of the Veteran's death.  That matter is referred to the RO for development and adjudication in the first instance. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to assist the appellant, further development must be accomplished to determine whether the Veteran was exposed to herbicides during his service.  The Veteran contended that he was exposed to herbicides, specifically Agent Orange, during parachute jump training monthly while stationed at Fort Gulick in the Panama Canal Zone from September 1967 to August 1968, with the 8th Special Forces Group.  This information should be forwarded to Compensation Service, with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If such exposure is found to have occurred, the RO should adjudicate the claim for service connections.  If it is determined that sufficient information regarding approximate dates, locations and nature of the alleged exposure has not been received, the case should be referred to the RO Joint Services Records Research Center (JSRRC) Coordinator to determine whether sufficient information exists to require verification of herbicide exposure and, after any required verification attempts, to decide the claim on the record evidence.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether the Veteran was exposed to herbicides in service.  Inform Compensation Service that the Veteran served at Fort Gulick in the Panama Canal Zone from September 1967 to August 1968 with the 8th Special Forces Group.  He alleged that he was exposed to Agent Orange during parachute jumping, which occurred "every month," and that Agent Orange was sprayed to keep weeks and trees from growing in the drop zone.  If necessary, request any further details regarding herbicide exposure dates, locations, and nature of exposure from the appellant.

2.  If, and only if, exposure to herbicides is verified, obtain a medical opinion as to the following:

a)  Is the Veteran's myelodysplastic syndrome, essential thrombocytopenia, or leukopenia, considered to be a chronic B-cell leukemia?

b)  If the answer to a) is no, is it at least as likely as not that the Veteran's myelodysplastic syndrome, essential thrombocytopenia, or leukopenia was caused or aggravated by his exposure to herbicides in service?

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


